DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.

Information Disclosure Statement
The information disclosure statement filed 6/17/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other 

Claim Status
Claims 1-17 are pending. 
Claim 1 is currently amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such a claim limitation is: “a height measuring means” in claim 9.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner finds details of the height measuring means in Paragraph [0093] of the specification of the instant application, along with Fig. 11- linear encoder #88. Specification describes said means as an optical, magnetic, or electromagnetic height-measuring device, with a linear encoder provided as an example. Equivalents of disclosed structures are considered, as well.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US Patent Pub. 2013/0087097) in view of Ni (US Patent 6,229,264).
Regarding claim 1, Kato teaches an antenna device (abstract), comprising: 
a plurality of antenna members (Fig. 15, also see annotated Fig. 12 below, members 1-4 better shown) installed to extend along a predetermined circling shape (seen in Figs. 15 and 12) having a longitudinal direction (annotated Fig. 12, direction along members 3 and 4) and a lateral direction (annotated Fig. 12, direction along members 1 and 2), the antenna members including:

    PNG
    media_image1.png
    250
    437
    media_image1.png
    Greyscale

end portions (see annotated Fig. 12 below, ends of antenna members connected inside the ovals) connected to each other so as to form a pair in which 

    PNG
    media_image2.png
    226
    350
    media_image2.png
    Greyscale

deformable conductive connection members ([0064] and Fig. 12, bended joint parts #40) formed of a flexible material ([0062]: antenna #44 is made from hollow metal wire, wherein joints #40 are sub-components of the antenna and thus made from the same material- Examiner interprets the material as flexible, since Kato describes the coil/joints as being formed by bending/winding a wire – [0062]) and configured to connect the end portions of the plurality of antenna members adjacent to each other (see annotated Fig. 12 above); and 
a vertical movement mechanism ([0082] and Fig. 15, structure comprising lifting members #92, rod #93, screw #94, bridge #95, leg parts #96, horizontal part #97, rack #98, nuts #99, support #100, and linear gauge #101) individually installed in one of the plurality of antenna members (Fig. 15, connected to antenna member #1, as established in annotated Fig. 12 above), the vertical movement mechanism including a holding part ([0082] and Fig. 15, lifting member #92) configured to hold a corresponding one of the at least two of the plurality of 
a controller ([0069] and Fig. 1, control part #70) programmed to control the vertical movement mechanism so that the antenna member is vertically moved by the vertical movement mechanism ([0069], control part controls the operation of the entire apparatus; operation of similar embodiment described in [0088] via the control part).

Kato does not specifically teach at least two vertical movement mechanisms individually installed in at least two of the plurality of antenna members, nor wherein the controller is programmed to individually control the at least two vertical movement mechanisms so that the at least two of the plurality of antenna members are individually and vertically moved by the at least two vertical movement mechanisms.
However, Ni teaches at least two vertical movement mechanisms (Ni – C9, L19-28 and Fig. 2, motors #201-#203, lead screws #211-213, and blocks #244-246) individually installed in at least two of the plurality of antenna members (Ni – Fig. 2, movement mechanisms provided for independent control of turns #223 and #224 relative to turns #221 and #222 of the antenna, with members/portions as annotated below; C9, L22-28). 

    PNG
    media_image3.png
    563
    613
    media_image3.png
    Greyscale

Ni also teaches a controller programmed to individually control the at least two vertical movement mechanisms so that the at least two of the plurality of antenna members are individually and vertically moved by the at least two vertical movement mechanisms to change the bending angles of the plurality of antenna members (Ni – C8, L47-50: via signal microprocessor #20 and memory system #24).
Kato and Ni both teach plasma processing apparatuses and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Kato by duplicating the movement mechanisms as taught by Kato according to the plurality of movement members as taught by Ni, as well as the movement mechanism control functions as taught by Ni, in order to vary the RF field coupling coefficients of the antenna (Ni – C9, L 29-37) to enable plasma density uniformity changes to the substrate to be made (Ni – C5, L23-26).

The claim limitations “configured to hold a corresponding one of the at least two of the plurality of antenna members” and “configured to vertically move the corresponding one of the at least two of the plurality of antenna members via the holding part” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The apparatus as taught by modified Kato (with Ni) would be capable of performing the intended use as set forth above.

Regarding the limitation: “to change bending angles of the plurality of antenna members using the connection members as fulcrums”, the limitation is construed by the Examiner as an intended result of a process step positively recited (i.e., “to individually control the at least two vertical movement mechanisms so that the at least two of the plurality of antenna members are individually and vertically moved by the at least two vertical movement mechanisms”). The courts have held that a “whereby clauses in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See 

Regarding claim 2, Kato teaches wherein the plurality of antenna members includes first and second antenna members (see annotated Fig. 12 below) configured to form opposite end portions in the longitudinal direction of the predetermined circling shape (annotated Fig. 12), and third and fourth antenna members configured to form central portions sandwiched between the opposite end portions and to face each other in the lateral direction (annotated Fig. 12).

    PNG
    media_image1.png
    250
    437
    media_image1.png
    Greyscale


Regarding claim 3, modified Kato further teaches wherein the at least two vertical movement mechanisms include a first vertical movement mechanism connected to the first antenna member (see annotated Fig. 18 below), and second and third vertical movement mechanisms connected to the third and fourth antenna members, respectively (see reasoning in claim 1, duplication of mechanism as taught by Kato with the structure and motivation as taught by Ni).

    PNG
    media_image4.png
    366
    543
    media_image4.png
    Greyscale


Regarding claim 4, modified Kato further teaches a first (see annotated Fig. 18 above), second, and third vertical movement mechanism (see reasoning in claim 1, duplication of mechanism as taught by Kato in view of Ni).
The claim limitation “wherein the first vertical movement mechanism and the second and third vertical movement mechanisms are configured such that when one performs a pull-up operation, the other remains fixed or performs a pull-down operation, and the first vertical 33movement mechanism and the second and third vertical movement mechanisms are configured to cooperate with each other to perform a bending of the first antenna member and the third and fourth antenna members” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed 
The modified Kato apparatus would be capable of performing the intended use stated above by virtue of the teachings of the operation of said vertical movement mechanisms (Kato – Paragraphs [0082]-[0087], referencing lifting member #92, rod #93, and linear gauge #101) with the motivation to provide said movement mechanisms on multiple members of the antenna with localized bending (as in Ni, Fig. 2 and as set forth above).

Regarding claim 5, Kato further teaches a fulcrum jig (Kato – Paragraphs [0079] and Fig. 12, horizontal part #83 with cutout #84) configured to rotatably fix the second antenna member (Kato – [0079], antenna configured to be rotatable around the wire passing through the cutout #84, shown clearly in the operation performed between Fig. 16-Fig.17).

Regarding claim 6, modified Kato further teaches wherein the at least two vertical movement mechanisms include a fourth vertical movement mechanism connected to the second antenna member (see reasoning in claim 1, duplication of mechanism as taught by Kato in view of Ni).
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to provide additional movement mechanisms as taught by Ni in combination with Kato, since it has been held that a mere duplication of 

Regarding claim 7, Kato teaches wherein the predetermined circling shape is a multi-stage circling shape formed at multiple stages by circling the antenna members (Kato – [0078], [0079] and Figs. 4, 6, 7, 9-19, 20-24 - antenna #44 or coil-type electrode #45) multiple times ([0062] - seen clearly in Figs. 4, 6, 7, 9-18 and 20-22), and positions of the connection members at the multiple stages are aligned with each other in a plan view (seen clearly in Figs. 23, 24).

Regarding claim 8, Kato teaches wherein spacers (Kato – Paragraph [0082] and Figs. 15-18 – distance adjustment members #91) for maintaining a gap between the multiple stages ([0082] – prevents the metal wire of the respective stages from contacting each other) are installed at predetermined positions of the multi-stage circling shape (see Figs 15-18).

Regarding claim 9, Kato teaches a height measuring means (Kato – [0086], Figs. 15-17, linear gauge #101) configured to measure a height of the first antenna member ([0084]-[0087] and Fig. 17, lifting member #92 contacts rod #93, connected with long screw #94, measured by gauge #101 with cylindrical part #103 and vertically moving shaft #104).

Regarding claim 10, Kato teaches wherein the height measuring means is a linear encoder (Kato – [0086] and Fig. 17, linear gauge #101, measurement body #102, cylindrical part #103, vertically moving shaft #104, contacting long screw #94). (The attached brochure Linear Motion Conductive Plastic Potentiometer, P3 America, Inc., 2015 is provided as supporting evidence of a linear encoder/gauge/potentiometer common in the art, but is not relied upon in this rejection.)

Regarding claim 13, Kato teaches a wiring member connected to the plurality of antenna members (Kato - [0085] and Figs. 15 and 17, bus bars #72 connected to antenna #44) and configured to supply an electric power to the plurality of antenna members ([0063], connected to RF power source #74), wherein the wiring member has an elastic structure ([0085] – thin plate with flexibility to change angles).
The claim limitation “for absorbing a vertical movement of the plurality of antenna members” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The wiring members as taught by Kato would be capable of performing the intended use stated above by their thin, flexible structure ([0085]) and their connection relative to the antenna (Figs. 15 and 17, antenna #44 and bus bar #72) 

Regarding claim 14, Kato teaches a plasma generating device (Kato – abstract and [0052] – plasma generating part #4), comprising a high-frequency power source (Kato – [0063], radio frequency power source #74) configured to supply a high-frequency power to the antenna device ([0063] – supply RF power from the source #74 to the coil electrode #45 or antenna #44 via bus bar #72 and connection member #71, Figs. 15 and 16).

Kato does not individually fully teach the antenna device of Claim 1.
However, the antenna device of Claim 1 is fully taught by the modified Kato apparatus (Kato in view of Ni) in the rejection presented above (duplicated below, for convenience).

Kato teaches an antenna device (abstract), comprising: 
a plurality of antenna members (Fig. 15, also see annotated Fig. 12 below, members 1-4 better shown) installed to extend along a predetermined circling shape (seen in Figs. 15 and 12) having a longitudinal direction (annotated Fig. 12, direction along members 3 and 4) and a lateral direction (annotated Fig. 12, direction along members 1 and 2), the antenna members including:

    PNG
    media_image1.png
    250
    437
    media_image1.png
    Greyscale

end portions (see annotated Fig. 12 below, ends of antenna members connected inside the ovals) connected to each other so as to form a pair in which connection portions in the longitudinal direction face each other in the lateral direction (annotated Fig. 12, dotted arrows showing longitudinal connection portions facing each other in a lateral direction);

    PNG
    media_image2.png
    226
    350
    media_image2.png
    Greyscale

deformable conductive connection members ([0064] and Fig. 12, bended joint parts #40) formed of a flexible material ([0062]: antenna #44 is made from hollow metal wire, wherein joints #40 are sub-components of the antenna and thus made from the same material- Examiner interprets the material as flexible, since 
a vertical movement mechanism ([0082] and Fig. 15, structure comprising lifting members #92, rod #93, screw #94, bridge #95, leg parts #96, horizontal part #97, rack #98, nuts #99, support #100, and linear gauge #101) individually installed in one of the plurality of antenna members (Fig. 15, connected to antenna member #1, as established in annotated Fig. 12 above), the vertical movement mechanism including a holding part ([0082] and Fig. 15, lifting member #92) configured to hold a corresponding one of the at least two of the plurality of antenna members (Fig. 15, holding member #1, as above) and a driving part ([0083] and Fig. 15, rod #93 coupled to screw #94) configured to vertically move the corresponding one of the at least two of the plurality of antenna members via the holding part ([0083]), and 
a controller ([0069] and Fig. 1, control part #70) programmed to control the vertical movement mechanism so that the antenna member is vertically moved by the vertical movement mechanism ([0069], control part controls the operation of the entire apparatus; operation of similar embodiment described in [0088] via the control part).

Kato does not specifically teach at least two vertical movement mechanisms individually installed in at least two of the plurality of antenna members, nor wherein the controller is programmed to individually control the at least two vertical movement 
However, Ni teaches at least two vertical movement mechanisms (Ni – C9, L19-28 and Fig. 2, motors #201-#203, lead screws #211-213, and blocks #244-246) individually installed in at least two of the plurality of antenna members (Ni – Fig. 2, movement mechanisms provided for independent control of turns #223 and #224 relative to turns #221 and #222 of the antenna, with members/portions as annotated below; C9, L22-28). 

    PNG
    media_image3.png
    563
    613
    media_image3.png
    Greyscale

Ni also teaches a controller programmed to individually control the at least two vertical movement mechanisms so that the at least two of the plurality of antenna members are individually and vertically moved by the at least two vertical movement mechanisms to change the bending angles of the plurality of antenna members (Ni – C8, L47-50: via signal microprocessor #20 and memory system #24).


The claim limitations “configured to hold a corresponding one of the at least two of the plurality of antenna members” and “configured to vertically move the corresponding one of the at least two of the plurality of antenna members via the holding part” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The apparatus as taught by modified Kato (with Ni) would be capable of performing the intended use as set forth above.

Regarding the limitation: “to change bending angles of the plurality of antenna members using the connection members as fulcrums”, the limitation is construed by the Examiner as an intended result of a process step positively recited (i.e., “to individually control the at least two vertical movement mechanisms so that the at least two of the plurality of antenna members are individually and vertically moved by the at least two vertical movement mechanisms”). The courts have held that a “whereby clauses in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04(I). As such, the intended result is not given weight and the process step is taught by the prior art, as set forth above.

Regarding claim 15, Kato teaches a plasma processing apparatus (Kato – abstract), comprising: 
a process chamber (Kato – [0043] and Fig. 1, vacuum chamber #11 with ceiling plate #12 and body #13); and
a susceptor installed inside the process chamber (Kato – [0044] and Fig. 1, turntable #2) and configured to mount a substrate on a surface thereof ([0044] – substrate mounting areas);

Kato does not individually fully teach the plasma generating device of Claim 14.
However, the plasma generating device of Claim 14 is fully taught by the modified Kato apparatus (Kato in view of Ni) in the rejection presented above (reproduced below, for convenience).



Kato does not individually fully teach the antenna device of Claim 1.
However, the antenna device of Claim 1 is fully taught by the modified Kato apparatus (Kato in view of Ni) in the rejection presented above (duplicated below, for convenience).

Kato teaches an antenna device (abstract), comprising: 
a plurality of antenna members (Fig. 15, also see annotated Fig. 12 below, members 1-4 better shown) installed to extend along a predetermined circling shape (seen in Figs. 15 and 12) having a longitudinal direction (annotated Fig. 12, direction along members 3 and 4) and a lateral direction (annotated Fig. 12, direction along members 1 and 2), the antenna members including:

    PNG
    media_image1.png
    250
    437
    media_image1.png
    Greyscale

end portions (see annotated Fig. 12 below, ends of antenna members connected inside the ovals) connected to each other so as to form a pair in which connection portions in the longitudinal direction face each other in the lateral direction (annotated Fig. 12, dotted arrows showing longitudinal connection portions facing each other in a lateral direction);

    PNG
    media_image2.png
    226
    350
    media_image2.png
    Greyscale

deformable conductive connection members ([0064] and Fig. 12, bended joint parts #40) formed of a flexible material ([0062]: antenna #44 is made from hollow metal wire, wherein joints #40 are sub-components of the antenna and thus made from the same material- Examiner interprets the material as flexible, since 
a vertical movement mechanism ([0082] and Fig. 15, structure comprising lifting members #92, rod #93, screw #94, bridge #95, leg parts #96, horizontal part #97, rack #98, nuts #99, support #100, and linear gauge #101) individually installed in one of the plurality of antenna members (Fig. 15, connected to antenna member #1, as established in annotated Fig. 12 above), the vertical movement mechanism including a holding part ([0082] and Fig. 15, lifting member #92) configured to hold a corresponding one of the at least two of the plurality of antenna members (Fig. 15, holding member #1, as above) and a driving part ([0083] and Fig. 15, rod #93 coupled to screw #94) configured to vertically move the corresponding one of the at least two of the plurality of antenna members via the holding part ([0083]), and 
a controller ([0069] and Fig. 1, control part #70) programmed to control the vertical movement mechanism so that the antenna member is vertically moved by the vertical movement mechanism ([0069], control part controls the operation of the entire apparatus; operation of similar embodiment described in [0088] via the control part).

Kato does not specifically teach at least two vertical movement mechanisms individually installed in at least two of the plurality of antenna members, nor wherein the controller is programmed to individually control the at least two vertical movement 
However, Ni teaches at least two vertical movement mechanisms (Ni – C9, L19-28 and Fig. 2, motors #201-#203, lead screws #211-213, and blocks #244-246) individually installed in at least two of the plurality of antenna members (Ni – Fig. 2, movement mechanisms provided for independent control of turns #223 and #224 relative to turns #221 and #222 of the antenna, with members/portions as annotated below; C9, L22-28). 

    PNG
    media_image3.png
    563
    613
    media_image3.png
    Greyscale

Ni also teaches a controller programmed to individually control the at least two vertical movement mechanisms so that the at least two of the plurality of antenna members are individually and vertically moved by the at least two vertical movement mechanisms to change the bending angles of the plurality of antenna members (Ni – C8, L47-50: via signal microprocessor #20 and memory system #24).


The claim limitations “configured to hold a corresponding one of the at least two of the plurality of antenna members” and “configured to vertically move the corresponding one of the at least two of the plurality of antenna members via the holding part” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The apparatus as taught by modified Kato (with Ni) would be capable of performing the intended use as set forth above.

Regarding the limitation: “to change bending angles of the plurality of antenna members using the connection members as fulcrums”, the limitation is construed by the Examiner as an intended result of a process step positively recited (i.e., “to individually control the at least two vertical movement mechanisms so that the at least two of the plurality of antenna members are individually and vertically moved by the at least two vertical movement mechanisms”). The courts have held that a “whereby clauses in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04(I). As such, the intended result is not given weight and the process step is taught by the prior art, as set forth above.
 
Kato further teaches wherein the plasma generating device of Claim 14 is installed on an upper surface of the process chamber (Kato – [0053] and Fig. 4, plasma generating part #4 installed in ceiling plate #12).

Regarding claim 16, modified Kato further teaches wherein: 
the susceptor is configured to be rotatable (Kato – [0044], rotary drive mechanism and rotating around a central axis), 
the surface of the susceptor is circular (Kato - Fig. 2, turntable #2 shown as circular), 
a substrate mounting region on which the substrate is mounted along a radial direction is installed on the surface of the susceptor (Kato – [0044], five concave portions #21 of substrate mounting areas), 
the plurality of antenna members of the plasma generating device are installed so that the longitudinal direction coincides with the radial direction of the susceptor (Kato – Fig. 3 and 6, long sides of antenna #44 extend radially outward from center area #37), and 
one of the at least two vertical movement mechanisms is installed at a rotational central side of the susceptor (see reasoning in claim 1, duplication of mechanism as taught by Kato in view of Ni such that any side of the antenna could be provided with a vertical movement mechanism).

Regarding claim 17, Kato teaches:
a source gas (Kato – [0046], ozone) supply region (Kato – Fig. 3, a region surrounding second process gas nozzle #33), and 
a reaction gas (Kato – [0046], Ar/O2 mix) supply region (Kato – Fig. 3, a region surrounding plasma generating gas nozzle #34), which is installed in a mutually 35spaced-apart relationship in a circumferential direction of the susceptor (Kato – Fig. 3, relation of regions surrounding nozzles #33 and #34), wherein 
the plasma generating device is installed above the reaction gas supply region (Kato – [0053] and Fig. 3, relation of plasma generating part #4 and plasma generating gas nozzle #34).

The claim limitations “in which a source gas is supplied to the susceptor” and “in which a reaction gas reacts with the source gas to produce a reaction product” are merely statements relating to a material or article worked upon (supply/reaction gas) by .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US Patent Pub. 2013/0087097) in view of Ni (US Patent 6,229,264) as applied to claims 1-10 and 13-17 above, and further in view of Brown (US Patent 7,513,971).
The limitations of claims 1-10 and 13-17 have been set forth above.
Regarding claim 11, modified Kato does not teach wherein the connection members are made of copper.
However, Brown teaches wherein coils are conventionally made of copper (Col. 4, Lines 4-7).
Kato and Brown both teach radio-frequency powered coils for plasma apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Kato with the copper coil construction as taught by Brown. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2141, and MPEP 2144.07.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US Patent Pub. 2013/0087097) in view of Ni (US Patent 6,229,264) as applied to claims 1-10 and 13-17 above, and further in view of Chen (US Patent 7,829,815).
The limitations of claims 1-10 and 13-17 are set forth above.
Regarding claim 12, modified Kato does not teach wherein the at least two vertical movement mechanisms include air cylinders.
However, Chen teaches wherein a plurality of vertical movement mechanisms (Chen – Fig. 2b, see actuator) for an electrode array include air cylinders (Chen – C5, L4-11).
Kato and Chen both teach plasma enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kato apparatus with the air cylinders as taught by Chen, in order to vertically move/position the electrode plates (Chen - C5, L9-11 in order to vary the ion plasma distribution (C8, L43-47) across the surface of a wafer (C8, L53). Chen further teaches that actuators (as taught by Kato), stepper motors (as taught by Ni), and air cylinders would be analogous structures capable of operating as vertical movement mechanisms (Ni - C5, L7-9).


Response to Arguments
Applicant’s arguments with respect to the Drawings, objected to in the previous Office Action, are persuasive with regards to the “at least two vertical movement mechanisms” being shown. As such, the objection to the Drawings is withdrawn.

Applicant argues (Remarks filed 10/13/2020, pg. 9) that the prior art references Kato and Ni, as combined, fail to teach the limitation “a controller programmed to individually control the at least two vertical movement mechanisms so that the at least two of the plurality of antenna members are individually and vertically moved by the at least two vertical movement mechanisms to change bending angles of the plurality of antenna members using the connection members as fulcrums. Respectfully, the Examiner disagrees.

To clarify the Examiner’s position regarding the above limitation, the Examiner construes the limitation as requiring a controller with specific programming to perform a function, where the function is: “to individually control the at least two vertical movement mechanisms so that the at least two of the plurality of antenna members are individually and vertically moved by the at least two vertical movement mechanisms”. This function is taught by modified Kato, as above. The subsequent clause “to change bending angles of the plurality of antenna members using the connection members as fulcrums” is an intended result that will occur if the function is performed. The controller does not appear to require ADDITIONAL programming to perform the intended result, nor are the two actions performed individually- the result occurs naturally as the function is performed.

Regarding intended uses, the courts have held that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04(I). 

In accordance with this interpretation, Kato teaches the structural features of a single vertical movement mechanism which moves in response to a controller (as set forth in the body of the rejection above). Ni teaches a plurality of vertical movement mechanisms that are arranged circumferentially around an inductive antenna that allow for individual movement of portions of the antenna relative to other portions of the antenna (as set forth in the body of the rejection above).  Ni also teaches the antenna movement operation as required by the instant claim, and a controller configured to do so (as set forth in the body of the rejection above).

The Examiner notes the Applicant appears to agree with the Examiner’s interpretation of the Ni reference (see Remarks, pg. 13) in that the motors #201-203 drive parts of the turns #223-#224 such that the angle of the turns relative to the horizontal plane can be adjusted. As such, the resultant angle that is created is centered at the fulcrum point (as defined by Merriam Webster Dictionary: fulcrum is the support about which a lever turns; i.e., the point about which the lever portion of the antenna is bent), as illustrated by the Examiner’s drawing below.


    PNG
    media_image5.png
    223
    368
    media_image5.png
    Greyscale


Thus while Ni does not mention the specific words “fulcrum” or the connecting members/portions being used “as fulcrums”, Ni teaches the specific structural controller limitations of the claim and, as combined with the Kato reference, teaches all of the structural limitations of the claims, and also appears to teach the intended result by virtue of the operation of the apparatus even though it is not construed as a structural limitation of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718